Status of Application

Acknowledgement is made of amendments filed 12/16/2021. Upon entering the amendments, claim 25 is canceled and claims 10 and 14 are amended. The claims 10-24 and 26 are pending and presented for the examination.
Claim Rejections - 35 USC § 112
2.	Applicant’s arguments are persuasive regarding the previously issued grounds of indefiniteness rejection as they pertain to amended claim 14. The amendments remedy the ambiguity of the previously present version of the claim, and the ground of rejection under USC 112 based thereon is therefore withdrawn for said claim. 
	Applicant’s arguments are further persuasive regarding dependent claims 12 and 16-17, in that they show that the amended claim 10 now contains a reasonable basis for comparison between the glass articles of said dependent claims and glasses having the compositional limitations thereof, but not being subjected to a thermal treatment. The grounds of rejection under USC 112 previously issued for claims 12 and 16-17 are therefore also withdrawn. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 10-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kass et al (US 7144835).
Regarding claim 10, Kass et al teaches an article comprised of a borosilicate glass that is free of Al2O3 and that comprises ZrO2 in amounts falling within the range of 2-12 wt% (see Table 1). The limitation in amended claim 10 to the glass article being “thermally treated” constitutes only a further product-by-process limitation. That the glass has been thermally treated does not necessarily impart any structural or compositional features thereon. Further, the ambiguity of the nature of the thermal treatment would allow for any sort of heating that occurs during glass formation and processing. As such, it has not been shown how this thermal treatment of the claim would materially affect the resultant glass article, and therefore the Kass glass article, shown to be equivalent to those of the instant claims, is also anticipating in terms of the further limitation of the amended claim 10. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
 	Kass et al teaches that the inventive glass is high in chemical resistance in terms of having minimal release of aluminum and alkali ions. Kass, however, does not quantify the alkali release according to ISO 4802, ISO 720, or USP 660. However, because the Kass glasses are compositionally equivalent to those of the instant claims, the glass would inherently also have equivalent alkali release properties, as these properties are compositionally dependent. The Kass glasses would thus have alkali release values tested according to ISO 4802, ISO 720, or USP 660 of 0.5 mg/L or less or 3 mg/L or less. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED 
	Each limitation of instant claim 10 is therefore met by the teachings of Kass et al, and the claim is anticipated by, or alternatively, rendered obvious by, the prior art of record. 
	Regarding claim 11, Kass et al teaches that the inventive article is a glass vial (see column 1, lines 40-50). 
	Regarding claim 12, as discussed above, Kass et al teaches an article formed from a glass that is compositionally equivalent to that of the instant claims and thus inherently has equivalent alkali release properties. As the nature of the “untreated reference glass” is not sufficiently specified, the alkali release property of the Kass glass is inherently at least 15% less than some glass that is “untreated” in the sense that it is prepared differently. Each limitation of claim 12 is therefore met by the teachings of the prior art of record. 
	Regarding claim 13, Kass et al teaches numerous embodiments wherein each component of the instant claim is present in an amount falling within the corresponding range of the instant claim (see Table 1). 
	Regarding claim 14, Kass et al teaches embodiments wherein BaO and CaO are contained (see Table 1, example A3) and wherein TiO2 is contained (see Table 1, examples A3 and A6-A11). 
	Regarding claim 15, Kass teaches that the inventive glass article is used as a storage container for pharmaceuticals (see column 4, lines 30-40). 
	Regarding claims 16-17, as discussed above, Kass et al teaches an article formed from a glass that is compositionally equivalent to that of the instant claims and thus inherently has equivalent alkali release properties. As the nature of the “untreated reference glass” is not sufficiently specified, the alkali release property of the Kass glass is inherently at least 40% or at least 50% less than some glass 
	Regarding claim 18, Kass et al teaches numerous embodiments wherein each component of the instant claim is present in an amount falling within the corresponding range of the instant claim (see Table 1).
	Regarding claim 19, the aforementioned Kass embodiment glasses contain B2O3 in amounts falling within the range of the instant claim. 
	Regarding claim 20, the aforementioned Kass embodiment glasses contain Na2O in amounts falling within the range of the instant claim.
	Regarding claim 21, the aforementioned Kass embodiment glasses contain K2O in amounts falling within the range of the instant claim.
	Regarding claim 22, the aforementioned Kass embodiment glasses contain ZrO2 in amounts falling within the range of the instant claim (see Table 1, examples A1 and A2). 
	Regarding claim 23, the Kass glasses are aluminum-free.
	Regarding claim 24, the Kass exemplary embodiment glasses have glass transmission temperatures Tg that fall within the range of the instant claims (see Table 1). 
		Regarding claim 26, as above, it is not shown how the heat treatment product-by-process limitation of the instant claim materially imparts and structural or compositional limitations on the instantly claimed glass article, and as such, the equivalent glass article of Kass remains anticipatory to that of said claim 26. 
Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Response to Arguments
6.	Applicant’s arguments filed 12/16/2021 have been fully considered but are not persuasive.
	Applicant contends that each limitation of the instant amended claims is not taught by the applied prior art to Kass, because while Kass teaches a compositionally equivalent glass to that of the instant claims, it is not thermally treated in the same way as that envisioned by applicant, and applicant argues that this indicates that the alkali release properties of Kass would necessarily be different from those of the instantly claimed glass. However, applicant relies on embodiments in the instant Specification that compare a glass that is subject to a specific heat treatment to an equivalently composed glass that is not subject to this treatment, in order to supposedly show that the instantly claimed glasses can only have the alkali release properties upon subjection to this heat treatment. These showings, however, can only show that these specific heat treatments, with the parameters disclosed in the instant Specification, lead to the alkali release properties occurring. They cannot show that any thermal treatment will lead to glasses having the alkali release properties, while glasses absent any 
	 As such, the arguments are not commensurate in scope with what is actually present in the claims, in that the claims cover any type of thermal treatment at all, whereas the areas of the instant Specification relied upon in the remarks can only be used to show that the specific thermal treatments discussed therein have the properties resultant therefrom. No evidence has been set forth showing that any thermal treatment (i.e., the scope of what is claimed) will lead to the claimed alkali release properties, while the glasses taught by Kass would necessarily not have said properties. The previously issued grounds of rejection based on equivalency are therefore not overcome, and the grounds are maintained herein. 
						Conclusion
7.	All the pending claims are rejected.
8.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW3 March 2022